Judgment for defendants entered on jury verdict in favor of defendants and order denying a motion for a new trial unanimously affirmed, with costs to the respondents. While the court charged the jury correctly in regard to the effect to be given to the testimony of the medical *636panel expert, the court went further in elaborating on the findings of the doctor than the circumstances warranted. We find, however, that in. this case any error in this regard was not so substantial, in the light of the evidence, as to have affected the jury’s findings. Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.